NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 14 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 09-50332

               Plaintiff - Appellee,             D.C. No. 2:08-cr-01301-JVS

  v.
                                                 MEMORANDUM *
MOHAMMED SIDDIQUEE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Mohammed Siddiquee appeals from the 30-month sentence imposed

following his guilty-plea conviction for attempted trafficking in counterfeit goods,

in violation of 18 U.S.C. § 2320(a). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Siddiquee contends that the district court procedurally erred at sentencing by

failing to consider and properly weigh the relevant factors and circumstances under

18 U.S.C. § 3553(a). The record reflects that the district court considered all of the

statutory sentencing factors and did not procedurally err. See United States v.

Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

      Siddiquee also contends that the sentence imposed is substantively

unreasonable. In light of the totality of the circumstances, the sentence, which was

at the bottom of the Guidelines range, is substantively reasonable. See id. at 993;

see also United States v. Rivera, 527 F.3d 891, 912 (9th Cir. 2008) (concluding

that the circumstances did not compel a lower sentence because the district court

had properly weighed and considered the parties’ arguments and the relevant

sentencing factors, including the fact that the appellant would likely deported after

serving his sentence).

      AFFIRMED.




                                          2                                    09-50332